
	
		III
		110th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Ms. Stabenow (for
			 herself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning June 9,
		  2008, as National Health Information Technology Week.
		  
	
	
		Whereas the Healthcare Information and Management Systems
			 Society has worked collaboratively with more than 60 stakeholder organizations
			 for more than 47 years to transform healthcare with improved uses of
			 information technology and management systems;
		Whereas the Center for Information Technology Leadership
			 estimates that the implementation of national standards for interoperability
			 and the exchange of health information would save the United States resources
			 relating to healthcare each year;
		Whereas healthcare information technology has been shown
			 to improve the quality and safety of the delivery of healthcare in the United
			 States;
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the healthcare system;
		Whereas the President and the Secretary of Health and
			 Human Services have made a commitment to leverage the benefits of the
			 healthcare information technology and management systems by establishing the
			 Office of the National Coordinator for Health Information Technology and the
			 American Health Information Community;
		Whereas Congress has placed an emphasis on improving the
			 quality and safety of the delivery of healthcare in the United States;
			 and
		Whereas, since 2006, organizations across the United
			 States have come together to support National Health Information Technology
			 Week to improve public awareness relating to the potential benefits of the
			 improved quality and cost efficiency that the healthcare system could achieve
			 by implementing healthcare information technology: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning June 9, 2008, as National Health Information Technology
			 Week;
			(2)recognizes the
			 value of healthcare information technology and management systems in
			 transforming healthcare for the people of the United States; and
			(3)calls upon all
			 stakeholders to promote the use of healthcare information technology and
			 management systems to transform the United States healthcare system.
			
